At the time of the plaintiff's levy in November, 1878, there was no record evidence of title to the premises in any of the defendants. For want of such record the title of all the defendants is void as against the plaintiff's levy (G. L., c. 135, s. 4), unless the plaintiff had notice of the defendants' title, or was not in fault for being ignorant of it.
The principal question in this case, as we understand it, is, whether the finding of the referee is warranted by the evidence. His finding is, that the deeds under which the defendants claim, title were not fraudulent as to the plaintiff. And, although he *Page 172 
does not report in so many words what she is chargeable with notice of the existence of those deeds, the conclusion is irresistible that he could not have made his general finding without deciding that point adversely to the plaintiff. The question, then, reduces itself to this: Is the evidence competent to show that the plaintiff was chargeable with notice of the defendant's title?
Although it was formerly considered as "a doubtful point whether implied notice will supply the absence of the registry of a prior conveyance" (Kent, C. J., in Jackson v. Gwen, 8 Johns. 137), the doctrine has become established in England and in this state that notice may be implied in law from certain facts and circumstances. Colby v. Kenniston, 4 N.H. 262; Bell v. Twilight, 22 N.H. 500, 519; Jones v. Smith, 1 Hare 43; 1 Story Eq., s. 399, and note 4. As a matter of law, a person may be charged with such information as he would have obtained upon an investigation of such existing facts and circumstances as would put a prudent person upon inquiry; and if such facts exist, and come within his observation, he is bound to inquire, or suffer the consequences of an estoppel to deny notice of all that he might have discovered with reasonable diligence. Warren v. Swett, 31 N.H. 332; Scripture v. Soapstone Co., 50 N.H. 571; Hill. Vend. 408. Whether such facts exist as should put a person on inquiry, and whether a person was actually put on inquiry, are questions of fact, one or both of which the referee in this case must have answered in the affirmative.
The defendants were in the open and visible possession of the premises, which the plaintiff claims by virtue of her levy. Was their possession, together with the attendant circumstances, sufficient to put the plaintiff on inquiry as to their title? Although in this state possession of the grantees under an unrecorded dead would not be conclusive evidence of title or of constructive notice, it is undoubtedly sufficient to put a purchaser or a levying creditor upon inquiry as to the existence of a deed, and to charge him with knowledge of what he would have learned upon examination, unless he shows that he has made diligent but ineffectual inquiry. Ferrin v. Errol, 59 N.H. 234; Patten v. Moore, 32 N.H. 382. A knowledge of facts, which, if traced and understood, would lead to a knowledge of title, is sufficient to charge a purchaser with notice. Tardy v. Morgan, 3 McLean 358; Landes v. Brant, 10 How. 348.
The plaintiff contends that "the decisions require that there should be a change of possession, coupled with undoubted acts of ownership, and accompanying a change of title, to be constructive notice of title." Undoubtedly in many, perhaps in a majority, of the cases, the circumstances are connected with a change of possession, accompanying a change of title, in the party holding under the unrecorded deed; but a change of possession is not essential to putting a subsequent purchaser or creditor upon inquiry. Parker, *Page 173 
J., in Rogers v. Jones, 8 N.H. 264, 272, says, — "It is the change of possession, or, at least, some manifest act of ownership, which attracts attention, and which alone should charge third persons with notice, and not the mere remaining in possession after an entry which was under no color of title."
The cases of Emmons v. Murray, 16 N.H. 385, and Patten v. Moore,32 N.H. 382, may seem to support the plaintiff's view to some extent; but we do not understand these cases as prescribing a legal qualification of the general rule, that open exclusive possession may be notice sufficient to call for examination and inquiry. It can hardly be possible that there should be a definite and certain legal rule other than that possession and exclusive acts of ownership might be enough to put a purchaser on his guard. The facts and circumstances must naturally be infinitely various in cases of this character; and whether a party was put upon inquiry, or whether his want of knowledge is attributable to his own negligence and want of ordinary care and prudence, are necessarily questions of fact. M'Mechan v. Griffing, 3 Pick. 149.
In this case the circumstances were sufficient to warrant the referee in coming to the conclusion that the plaintiff was chargeable with notice of the defendants' title. She was the wife of George, and naturally might have had knowledge of his intention of disposing of his property and of the conveyances that he made, before she left him. At the time of her departure, he was engaged in carrying out this scheme. When she went away, and when she returned, Albert and his family were in possession of the premises, exercising acts of ownership over the property. This was a circumstance bearing on the question whether on her return she ought not, as a prudent person, to have inquired what, if any, conveyances her husband had made in her absence. An examination of the records would have shown that her husband had conveyed the Academy lot to Jefferson, that Jefferson had subsequently reconveyed the same lot to her husband, who immediately conveyed it to Curtis. This knowledge might naturally have suggested to a prudent person the further question, how it happened that the record title was in Curtis, and the possession in Albert and Mrs. Willey; and a proper investigation of this subject might have disclosed the unrecorded deeds. But these speculations raise no question of law, and their determination was exclusively within the province of the referee. Jones v. Smith, supra; Hinde v. Vattier, 1 McLean 110; Nute v. Nute, 41 N.H. 60; Jackson v. Cadwell, 1 Cow. 622; Smith v. Low, 1 Atk. 490.
The plaintiff further contends, that at all events the title of Albert's wife and children cannot be sustained as against the plaintiff, because it is derived from a voluntary conveyance, which must be regarded as invalid as against her, an existing creditor. But we do not think the facts warrant this conclusion. If the plaintiff had any inchoate claim for alimony at the time of the *Page 174 
filing of her libel against her husband, it could not be said to exist after the libel was dismissed, and at the time of his conveyance to Jefferson. At that time he was not indebted to his wife or anybody else, beyond most abundant means retained by him; and the better opinion seems to be, that? even as against antecedent debts, a voluntary settlement or conveyance is no more than presumptive evidence of fraud, and that the conclusion of fact will depend upon the amount of the debt and the estate of the seller or grantor, and perhaps other circumstances. 2 Kent Com. *441, notes. A voluntary, conveyance is not per se fraudulent, even as against creditors, to whom the grantor was indebted at the date thereof. Bank of U.S. v. Housman, 6 Paige 526; Van Wyck v. Seward, 6 Paige 62. A fraudulent intent must exist. Seward v. Jackson, 8 Cow. 406. But in this case it does not exist. True v. Congdon, 44 N.H. 48, 55.
Having considered this case upon its merits, and not upon the question whether the defendants' demurrer should have been sustained, the order must be, —
Bill dismissed.
CLARK, J. did not sit: the others concurred.